Exhibit 21 FIRSTENERGY CORP. LIST OF SUBSIDIARIES OF THE REGISTRANT AT DECEMBER 31, American Transmission Systems, Incorporated - Incorporated in Ohio FELHC, Inc. - Incorporated in Ohio FirstEnergy Facilities Services Group, LLC - Formation in Ohio FirstEnergy Fiber Holdings Corp. - Incorporated in Delaware FirstEnergy Foundation - Incorporated in Ohio FirstEnergy Nuclear Operating Company - Incorporated in Ohio FirstEnergy Properties, Inc. - Incorporated in Ohio FirstEnergy Service Company - Incorporated in Ohio FirstEnergy Solutions Corp. - Incorporated in Ohio FirstEnergy Ventures Corp. - Incorporated in Ohio GPU Nuclear, Inc. - Incorporated in New Jersey GPU Power, Inc. - Incorporated in Delaware Jersey Central Power & Light Company - Incorporated in New Jersey MARBEL Energy Corporation - Incorporated in Ohio Metropolitan Edison Company - Incorporated in Pennsylvania Ohio Edison Company - Incorporatedin Ohio Pennsylvania Electric Company - Incorporated in Pennsylvania The Cleveland Electric Illuminating Company - Incorporated in Ohio The Toledo Edison Company - Incorporated in Ohio
